Case: 22-1236     Document: 20    Page: 1   Filed: 05/09/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                JAMES PHILLIP CAMPION,
                       Petitioner

                             v.

             DEPARTMENT OF DEFENSE,
                      Respondent
                ______________________

                        2022-1236
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0752-21-0444-I-1.
                 ______________________

                   Decided: May 9, 2022
                  ______________________

    JAMES PHILLIP CAMPION, Sarasota, FL, pro se.

     GALINA I. FOMENKOVA, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent. Also represented by BRIAN M.
 BOYNTON, CLAUDIA BURKE, PATRICIA M. MCCARTHY.
                   ______________________

     Before HUGHES, LINN, and STOLL, Circuit Judges.
 PER CURIAM.
Case: 22-1236     Document: 20      Page: 2    Filed: 05/09/2022




 2                                         CAMPION   v. DEFENSE



     James Phillip Campion appeals a decision of the Merit
 Systems Protection Board affirming the Department of De-
 fense’s indefinite suspension of Mr. Campion. The Board
 did not err in its analysis, so we affirm.
                               I
     Mr. Campion worked for the government as a Telecom-
 munications Specialist, a position that required Mr. Cam-
 pion to “remain eligible for access to classified and sensitive
 national security information.” Appx3. 1 On June 22, 2020,
 the government suspended Mr. Campion’s access to classi-
 fied information and placed him on paid administrative
 leave. The Department of Defense Consolidated Adjudica-
 tions Facility then issued a preliminary decision revoking
 Mr. Campion’s eligibility for access to classified infor-
 mation on November 18, 2020. And on April 28, 2021, the
 government suspended Mr. Campion indefinitely without
 pay.
     Mr. Campion appealed his indefinite suspension with-
 out pay to the Board. The Board affirmed. Mr. Campion
 now appeals to us. We have jurisdiction under 28 U.S.C.
 § 1295(a)(9).
                               II
      Our “review of adverse actions stemming from security
 clearance determinations is limited to determining
 (1) ‘whether a security clearance was denied,’ (2) ‘whether
 the security clearance was a requirement for appellant’s
 position,’ and (3) ‘whether the procedures set forth in [5
 U.S.C. §] 7513 were followed.’” Hornseth v. Dep’t of Navy,
 916 F.3d 1369, 1373–74 (Fed. Cir. 2019). We must affirm
 the Board’s decision unless it is “(1) arbitrary, capricious,



     1   Appx refers to the appendix attached to Mr. Cam-
 pion’s opening brief. SAppx refers to the supplemental ap-
 pendix attached to the Department of Defense’s brief.
Case: 22-1236     Document: 20      Page: 3   Filed: 05/09/2022




 CAMPION   v. DEFENSE                                       3



 an abuse of discretion or otherwise not in accordance with
 the law; (2) obtained without procedures required by law,
 rule, or regulation having been followed; or (3) unsup-
 ported by substantial evidence.” 5 U.S.C. § 7703(c).
                              III
     Mr. Campion’s stipulations are dispositive of the sub-
 stantive issues we can review in this appeal. See Hornseth,
 916 F.3d at 1373–74. He stipulated that (1) “[b]y memoran-
 dum dated June 22, 2020, [Mr. Campion] was advised that
 his access to classified information was suspended effective
 on that date,” SAppx8; (2) his “position requires that he re-
 main eligible for access to classified and sensitive national
 security information,” SAppx7; and (3) “the agency pro-
 vided him with the procedural protections required by
 5 U.S.C. § 7513(b),” Appx8; see SAppx8.
     Mr. Campion’s auxiliary arguments do not change this
 outcome. He asserts that the Board refused to admit rele-
 vant evidence showing that the government suspended
 Mr. Campion’s access to security clearance because of his
 whistleblowing disclosures to Congress. But because the
 scope of the Board’s review is limited as discussed above, it
 cannot hear whistleblower complaints when reviewing se-
 curity clearance determinations. Hesse v. Dep’t of State,
 217 F.3d 1372, 1377–80 (Fed. Cir. 2000). So the Board did
 not err in determining that it lacks jurisdiction to hear
 Mr. Campion’s whistleblower argument.
      Mr. Campion further argues that the determining offi-
 cial for the adverse action, Colonel Frederick Williams, was
 illegitimately appointed and therefore did not have author-
 ity under 5 U.S.C. §§ 7511 and 7103(a)(10) to indefinitely
 suspend Mr. Campion without pay. According to Mr. Cam-
 pion, Colonel Williams performed civilian functions as a
 member of the military in violation of 10 U.S.C. § 129a(g),
 and Colonel Williams’s promotion violated 5 C.F.R.
 § 335.103 because Colonel Williams stayed in that position
 for more than 120 days.
Case: 22-1236    Document: 20      Page: 4    Filed: 05/09/2022




 4                                        CAMPION   v. DEFENSE



     The Board heard these arguments and determined that
 “the decision to effect the suspension was made by [Freder-
 ick Moorefield], not Colonel Williams,” rendering any chal-
 lenge to Colonel Williams’s promotion irrelevant. Appx7.
 Alternatively, the Board determined that “even if Colo-
 nel Williams lacked the authority to propose [Mr. Cam-
 pion’s] indefinite suspension,” that error is harmless
 because Mr. Campion was “required to hold a clearance as
 a condition of his employment” and “[a]bsent compliance
 with this condition, there is no showing that any action
 other than a suspension from duty is appropriate.” Appx7.
     If an employee shows “harmful error in the application
 of the agency’s procedures in arriving at” a decision, then
 the Board cannot sustain that decision. Romero v. Dep’t of
 Def., 527 F.3d 1324, 1328 (Fed. Cir. 2008). Here, Mr. Cam-
 pion did not and cannot show harmful error; a different de-
 termining official would have reached the same conclusion
 because Mr. Campion’s position required a security clear-
 ance and he no longer held one. The Board did not err in
 rejecting Mr. Campion’s challenges to Colonel Williams’s
 decision.
     Finally, Mr. Campion argues that the government com-
 mitted a due process violation by allegedly withholding ev-
 idence that the Department of Defense Consolidated
 Adjudications Facility had relied on in its initial decision.
 While there was “a delay in [Mr. Campion] receiving the
 pertinent documents,” the Department accommodated this
 delay by granting Mr. Campion multiple extensions to the
 deadline for his response. Appx77. These extensions, for
 which Mr. Campion was “grateful,” resulted in a final
 deadline of June 18, 2021. Appx77. Mr. Campion timely
 submitted his response to the Department on that date. So
 we discern no violation or error.
                        AFFIRMED
 No costs.